16-3162
     Chen v. Sessions
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A200 880 255

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of June, two thousand eighteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   JIANQING CHEN,
14            Petitioner,
15
16                      v.                                       16-3162
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Zhen Liang Li, New York, NY.
24
25   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
26                                      Attorney General; Carl McIntyre,
27                                      Assistant Director; Sharon M.
28                                      Clay, Trial Attorney, Office of
1                                    Immigration Litigation, United
2                                    States Department of Justice,
3                                    Washington, DC.
4
5          UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9          Petitioner Jianqing Chen, a native and citizen of the

10   People’s Republic of China, seeks review of an August 15,

11   2016, decision of the BIA affirming an April 10, 2015,

12   decision   of    an   Immigration   Judge     (“IJ”)   denying   Chen’s

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).           In re Jianqing

15   Chen, No. A 200 880 255 (B.I.A. Aug. 15, 2016), aff’g No. A

16   200 880 255 (Immig. Ct. N.Y. City Apr. 10, 2015).           We assume

17   the   parties’    familiarity    with   the    underlying   facts    and

18   procedural history in this case.

19         We have reviewed both the IJ’s and BIA’s decisions.           Yun-

20   Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).              The

21   applicable standards of review are well established.                 See

22   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d
23   162, 165-66 (2d Cir. 2008).

24


                                         2
1        The agency may, “[c]onsidering the totality of the

2    circumstances,” base an adverse credibility ruling on the

3    “consistency between the applicant’s or witness’s written

4    and oral statements[,]. . . the consistency of such

5    statements with other evidence of record[,] . . . and any

6    inaccuracies or falsehoods in such statements.”   8 U.S.C.

7    § 1158(b)(1)(B)(iii).   “We defer . . . to an IJ’s

8    credibility determination unless . . . it is plain that no

9    reasonable fact-finder could make such an adverse

10   credibility ruling.”    Xiu Xia Lin, 534 F.3d at 167.

11   Substantial evidence supports the agency’s determination in

12   this case.

13       First, the agency reasonably relied on an inconsistency

14   between Chen’s testimony that the Chinese church he

15   attended had no priest or reverend and a letter he

16   submitted from a reverend at Catholic (China) Fuzhou

17   General District Taijang Cangshan Church, which stated that

18   Chen and several of his family members were devoted

19   Catholics or “expected” (non-baptized) Catholics.    A.R.

20   330. Chen testified that he did not know who this reverend

21   was and that it might be someone his mother knew.    He

22   argues that his testimony was not inconsistent either


                                    3
1    because he never testified that he attended the church

2    identified in the letter, or because the reverend did not

3    state that he administered all of the church’s services.

4    But these explanations do not account for the reverend’s

5    alleged personal knowledge of Chen’s devotion to

6    Catholicism. “A petitioner must do more than offer a

7    plausible explanation for his inconsistent statements to

8    secure relief; he must demonstrate that a reasonable fact-

9    finder would be compelled to credit his testimony.” Majidi

10   v. Gonzalez, 430 F.3d 77, 80 (2d Cir. 2005)(internal

11   quotation marks omitted)). Accordingly, the agency

12   reasonably concluded that this inconsistency undermines the

13   basis of Chen’s past persecution claim.   8 U.S.C.

14   § 1158(b)(1)(B)(iii); see also Siewe v. Gonzales, 480 F.3d
15   160, 170 (2d Cir. 2007) (“[A] single false document or a

16   single instance of false testimony may (if attributable to

17   the petitioner) infect the balance of the alien’s

18   uncorroborated or unauthenticated evidence.”).

19       Omissions regarding Chen’s time in hiding and his

20   medical treatment bolster the adverse credibility ruling.

21   See Xiu Xia Lin, 534 F.3d at 166 n.3 (“An inconsistency and

22   an omission are . . . functionally equivalent” for


                                  4
1    credibility purposes.).   Chen testified that he went to a

2    private doctor when he was released from detention and was

3    diagnosed with severe internal injuries, after which he

4    went into hiding for over four months before leaving China.

5    However, Chen’s application and his father’s letter omitted

6    this information.   The agency was not required to accept

7    Chen’s explanation for the omissions because Chen included

8    less material details in his asylum application and gave no

9    reason for his father’s omission.    See Majidi, 430 F.3d at

10   80.    These omissions are not, as Chen argues,

11   insignificant.   The omissions relate to the severity of

12   harm and his fear of re-arrest and motivation for leaving

13   China.    Moreover, the agency may rely on “any inconsistency

14   or omission” regardless of its materiality, as long as the

15   “totality of the circumstances” supports the determination

16   that an applicant is not credible.    Xiu Xia Lin, 534 F.3d
17   at 167.

18         Given these inconsistencies and omissions, which called

19   into question Chen’s testimony and undermined the

20   reliability of his corroborating evidence, substantial

21   evidence supports the adverse credibility ruling.    See id.

22   Because Chen’s asylum, withholding of removal, and CAT


                                    5
1   claims were all based on the same factual predicate, the

2   adverse credibility ruling is dispositive of all relief.

3   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

4       For the foregoing reasons, the petition for review is

5   DENIED.

6                              FOR THE COURT:
7                              Catherine O’Hagan Wolfe, Clerk




                                 6